Citation Nr: 9915636	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for torn anterior 
cruciate ligament and anterior horn of lateral meniscus, 
right knee.

2.  Entitlement to an increased (compensable) evaluation for 
patellofemoral pain syndrome, right knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel



INTRODUCTION

The veteran had active military service from May 1984 to May 
1988 and from December 1988 to December 1994.  

This case was previously before the Board and was remanded 
for additional development in September 1997.  In January 
1999, the case was again remanded in order to provide the 
veteran an opportunity for a travel board hearing.  The 
veteran provided hearing testimony before the undersigned 
member of the Board in San Antonio, Texas on April 12, 1999.  
The case has been returned to the Board for further appellate 
consideration.  

The issue of entitlement to a compensable evaluation for 
patellofemoral pain syndrome of the  right knee is the 
subject of a remand contained herein.


FINDING OF FACT

There is no competent medical evidence of a relationship 
between the post-service torn anterior cruciate ligament and 
anterior horn of the lateral meniscus of the right knee and 
the veteran's service or his service connected patellofemoral 
pain syndrome of the right knee.


CONCLUSION OF LAW

The veteran's claim for service connection for torn anterior 
cruciate ligament and anterior horn of the lateral meniscus 
of the right knee is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for a disability which was incurred 
during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

Service connection may also be granted for a disability which 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Brown, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

A claim for secondary service connection is subject to the 
well-groundedness requirement of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992).  In 
particular, the veteran must present evidence of a medical 
nature to support the alleged causal relationship between the 
service-connected disorder and the disorder for which 
secondary service connection is sought, in order for the 
claim to be well-grounded.  See Reiber v. Brown, 7 Vet. App. 
513, 516 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.



Factual Background

The Board notes that there are no service medical records in 
file from the veteran's first period of service.  However, 
the veteran has not advanced any contentions that his current 
right knee disability arose during his first period of 
service, or that there are any pertinent medical records from 
his first period of service.  I in hearing testimony in April 
1999 he referred to his right knee problems beginning in he 
1990's.  The Board will proceed on the basis of the evidence 
of record as it is not even certain that any medical records 
from his first period of service are extant.  

Service medical records from the veteran's second period of 
service reflect complaints of bilateral knee pain in 1990, 
with diagnosis of patellofemoral syndrome, and right knee 
injury in May 1993, with no trauma to the knee, swelling, 
locking, or popping.  The impression was right knee medial 
meniscus injury.  Conservative treatment was provided.  On 
follow-up in June 1993, examination showed no effusion, full 
range of motion and medial joint line tenderness.  McMurray 
sign was positive, and "V/V was lax but symmetrical."  The 
assessment was probable medial meniscus tear.  Physical 
therapy evaluation in July 1993 showed an assessment of right 
knee lateral pain, question of lateral meniscus tear and/or 
"post-lat" capsular sprain with second degree recurvatum.  
When seen in September 1993, for follow-up reevaluation of 
the right lateral knee pain, the veteran had no pain and 
played basketball without problem.  McMurray sign was 
negative as was other associated testing.  The assessment was 
right knee problem under control.

On separation examination in November 1994, clinical 
evaluation showed no right knee disability.  

The veteran, in his original application for disability 
benefits in November 1994, did not report any right knee 
disability.  On VA general medical examination in January 
1995, the veteran reported an injury to the right knee 
thought to be an "injured cartilage."  Since then he 
experience throbbing in the knee especially with change in 
the weather, and knee pain with cold weather.  Physical 
examination of the musculoskeletal system showed no lower 
extremity disability, and X-ray studies of the knees showed 
no arthritic changes of the knee joints.

VA orthopedic examination in June 1995 noted denial of 
significant swelling or other problems of the right knee, 
other that occasional pain and stiffness on prolonged sitting 
with the knee bent, and ache with changes in cold weather.  
On physical examination the right knee was entirely normal 
without tenderness of the joint lines and full range of 
motion from 0-135 degrees the ligaments were strong and 
intact, without evidence of knee instability.  McMurray test 
was negative and the only positive finding was a 1plus 
chondromalacia and a minor misalignment of the right patellar 
tracking.  The pertinent diagnosis was patellofemoral pain 
syndrome secondary to maltracking of the patella with 1 plus 
chondromalacia, right.

Received in May 1996 were copies of medical records from Dr. 
J. Tippett, to include physical therapy records, for a period 
from February into May 1996.  In late February 1996 the 
veteran was seen after playing basketball.  He had planted 
his right leg and made a sudden turn and his leg went out 
from underneath him.  The knee did not feel stable to the 
veteran, and when seen he removed a brace and there was 
moderate effusion.  There was marked tenderness on the mid 
lateral joint line, on the deep portion of the femur, and on 
the medical joint line.  He had a very positive anterior 
drawer and Lachman test.  He had a 10 plus at the medial 
collateral ligament at 30 degrees of flexion.  X-rays did not 
reveal any fractures.  The assessment was torn lateral 
meniscus ligament.  An ACL (anterior cruciate ligament) 
reconstruction, patella tendon graft and a modified Andrew 
procedure were recommended.  When hospitalized in March 1996 
for right knee surgery, Dr. Tippett noted the recent injury 
to the right knee with torn anterior cruciate ligament and 
possible meniscus tear.  It was also remarked that the 
veteran had an old knee injury in the past when he was in the 
service, but "I felt he wouldn't have gone this long with 
this knee being this stable without more episodes of giving 
out then he had at this time.  I think his injury occurred 
when the last injury occurred."

Per the September 1997 remand, the veteran was provided 
orthopedic examination in April 1998.  At that time the 
veteran reported injury to his right knee in service in 1992, 
with injury to the anterior cruciate ligament and lateral 
meniscus.  He reinjured his knee in 1996, followed by 
surgery.  Examination showed some limitation of flexion, and 
some thigh atrophy.  X-ray study of the right knee showed 
mild degenerative changes present about the knee.  The 
diagnostic impressions were history of injury to the right 
knee, including internal derangement and anterior cruciate 
ligament tear; subsequent re-injury requiring arthroscopic 
meniscectomy and anterior cruciate ligament reconstruction; 
presently noted to have some traumatic osteoarthritis as well 
as some residual thigh atrophy.

Orthopedic review in July 1998 included historical review of 
the veteran's right knee.  The purpose of the review was to 
assess whether or not the retropatellar pain syndrome 
diagnosed and confirmed while on active duty "had anything 
to do with the patient's right knee problems."  The 
veteran's contention that his pain syndrome was a precursor 
to the February 1996 injury was noted.  It was recorded that 
he also stated that "if the medical authorities had alerted 
me of the weakened condition of his knee I would not have 
been playing basketball."  

The July 1998 reviewer opined, based on a careful review of 
the service medical records and subsequent medical history 
provided by his treating physician Dr. Tippett, that there 
was no relationship between the difficulties experienced 
while on active duty, and the subsequent injury which lead to 
his anterior cruciate ligament tear.  The examiner stated 
that retropattellar pain syndrome was not a "precursor" of 
an anterior cruciate ligament tear.  The diagnosis has very 
few specific features but the most general features are those 
of anterior knee pain particularly with the knee maintained 
in a flexed position or when climbing stairs.  If this 
veteran was able to play basketball in spite of having 
retropatellar pain syndrome then the nature of the twisting 
accident loading injury to this right knee would not have 
been changed in any way even if he had a normal retropatellar 
joint functions.  The effects of traumatic injury due to 
axial loading mechanisms are only minimally impacted by 
having a strong anterior quadriceps mechanism and this is 
evidenced by the fact that even well-trained athletes with 
completely normal anterior knee joints and patellofemoral 
mechanism can tear the anterior cruciate ligaments if enough 
force is applied.

The veteran, in hearing testimony before the undersigned 
member of the Board in April 1999, recounted his right knee 
injury in service in 1992, stated that his only treatment was 
physical therapy, and that the right knee continued to bother 
him during service, Transcript (T.) pp. 3 and 4.  He reported 
pain and problems bending the knee, T. p. 5.  There was 
discussion of his post-service injury and surgery, his 
current problems with the right knee, and that it was 
believed that there was a relationship between the injury in 
service and the post-service knee problems, T. pp. 6-12

Analysis

The evidence of record shows a diagnosis of patellofemoral 
syndrome for the right knee in 1990, and right knee problems 
in May 1993, with speculation as to whether it was a probable 
medial meniscus tear, lateral meniscus tear, and/or "post-
lat" capsular sprain with second degree recurvatum.  Based 
on diagnosis in service, and VA examinations in January and 
June 1995, the veteran was service-connected for 
patellofemoral pain syndrome of the right knee in September 
1995.  

The evidence of record further demonstrates that the veteran 
injured his right knee playing basketball in February 1996, 
with a diagnosis of torn anterior cruciate ligament and 
anterior horn of the lateral  meniscus which required 
surgery.  It is contended that the right knee injury in 
service was the basis for the injury in 1996 and subsequent 
surgery.  

There is no medical evidence of record which supports the 
veteran's contentions of a relationship between the torn 
anterior cruciate ligament and anterior horn of the lateral 
meniscus, which was first identified in 1996, and either the 
veteran's service, which ended in 1994 or his service-
connected patellofemoral pain syndrome of the right knee.  
The veteran himself is not shown to possess the medical 
expertise to determine the etiology of his various medical 
symptoms or their relationship to service, and his claims of 
medical causation are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim. Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   

In sum, there is no competent and probative evidence showing 
a relationship between the post-service torn anterior 
cruciate ligament and anterior horn of the lateral meniscus 
of the right knee, and any activity of the veteran's military 
service, to include the service-connected patellofemoral pain 
syndrome.  His claim is not well-grounded and is accordingly 
denied.


Additional Comments

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the veteran did 
not meet his initial burden of submitting a well grounded 
claim.  The Board finds that the veteran has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of her claim. Any error by the RO in deciding this 
case on the merits, rather than being not well grounded, was 
not prejudicial to the veteran.

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim. 38 U.S.C.A. § 5107(a). VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996). In this case, the 
VA is not on notice of any known and existing evidence which 
would render the veteran's claim plausible. The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claim well grounded.


ORDER

Service connection for torn anterior cruciate ligament and 
anterior horn of the lateral meniscus of the right knee is 
denied.


REMAND

With regard to the service-connected patellofemoral pain 
syndrome of the right knee, it is rated under Diagnostic Code 
(DC) 5257, and VA X-ray studies of the right knee on 
orthopedic examination in April 1998 revealed mild 
degenerative changes about the knee.  The examiner at the 
time noted two injuries to the right knee and some traumatic 
osteoarthritis.  VAOPGCPREC 23-97 determined that a knee 
disorder rated under DC 5257 could also obtain a separate 
rating for arthritis.  Here, the etiology of the traumatic 
arthritis has not been determined.  There is no medical 
opinion as to whether the right knee arthritis is part and 
parcel of the service-connected patellofemoral pain syndrome, 
or a residual of the post service injury to the right knee 
and surgery.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  It is with regret that the Board 
must find that the record remains inadequate to resolve the 
issues on appeal.  38 C.F.R. § 4.2 (1995).  This claim is 
remanded for actions as follows:

1.  The veteran should be contacted by 
the RO in order to identify any other 
evidence in support of his claim.  Any 
records of treatment for the right knee, 
private or VA, identified by the veteran 
should be secured and associated with his 
claims folder.

2.  The RO should secure VA X-ray studies 
of the veteran's knees from January 1995, 
June 1995, and January 1998, for review 
and comparison by an appropriate 
specialist.  This physician must also 
review the veteran's entire claims 
folder, and after review of the claims 
folder and X-rays, provide an opinion as 
to a relationship between any 
osteoarthritis of the right knee to right 
knee injury in service and/or the 
service-connected patellofemoral pain 
syndrome or the non service-connected 
knee injury in February 1996.  The 
rationale for the opinion should be 
stated.  If physical examination of the 
veteran is deemed necessary by the 
reviewing physician, such an examination 
should be scheduled.  The report of the 
medical records review should be 
associated with the veteran's claims 
folder.

3.  Following the above, the claim for a 
compensable evaluation for patellofemoral 
pain syndrome of the right knee should be 
readjudicated.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  The Board points out in passing that the veteran's physician, Dr. T., and the VA examiner in July 1998 
both found no relationship between the veteran's right knee problems in service and the post-service right 
knee injury.  The opinion in July 1998 was quite specific as to the absence of a relationship, and the rationale 
for the opinion was provided.  

